Exhibit 10.3

Execution Version

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (this “Services Agreement”) is made as of
this 9th day of May, 2018 by and between (i) Dover Corporation, a Delaware
corporation (“Dover”), and (ii) Apergy Corporation, a Delaware corporation
(“Apergy”). Each of Dover and Apergy is sometimes referred to herein as a
“Party” and collectively, as the “Parties.”

W I T N E S S E T H:

WHEREAS, the board of directors of Dover has determined that it would be in the
best interests of Dover and its stockholders to separate the Apergy Business
from Dover;

WHEREAS, Dover and Apergy have entered into a Separation and Distribution
Agreement dated as of the date hereof (as amended, supplemented or modified from
time to time, the “Separation Agreement”) which sets forth, among other things,
the terms of the separation of the Dover Business and the Apergy Business (such
transactions, as may be amended or modified from time to time, the “Separation”)
and the distribution of Apergy Common Stock to stockholders of Dover;

WHEREAS, the Separation Agreement also provides for the execution and delivery
of certain other Ancillary Agreements, including this Services Agreement, in
order to facilitate and provide for the separation of Apergy and its
Subsidiaries from Dover; and

WHEREAS, Dover and Apergy have each determined that it is desirable to enter
into this Services Agreement pursuant to which each Party has agreed to provide
or cause to be provided to the other Party and its Subsidiaries, as applicable,
certain transitional, administrative and support services on the terms and
conditions set forth in this Services Agreement and the Schedules hereto.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.1 General. Capitalized terms used herein and not otherwise defined shall have
the respective meanings assigned to them in the Separation Agreement. As used in
this Services Agreement, the following capitalized terms shall have the
following meanings:

(a) “Adversely Affected Service” shall have the meaning set forth in
Section 4.2(b).

(b) “Disbursement” shall have the meaning set forth in Section 5.7.



--------------------------------------------------------------------------------

(c) “Dover” shall have the meaning set forth in the preamble to this Services
Agreement.

(d) “Dover Entities” means, collectively, Dover and its Affiliates that are
listed as Providers on Schedule A or Recipients on Schedule B.

(e) “Dover Provided Services” shall have the meaning set forth in Section 2.1.

(f) “Force Majeure” shall have the meaning set forth in Section 6.1.

(g) “Independent Accountants” shall have the meaning set forth in
Section 3.6(d).

(h) “Initial Term” shall have the meaning set forth in Section 4.1.

(i) “Level of Service” shall have the meaning set forth in Section 5.1(d).

(j) “New Service” shall have the meaning set forth in Section 2.5.

(k) “New York Courts” shall have the meaning set forth in Section 9.12.

(l) “Omitted Service” shall have the meaning set forth in Section 2.3.

(m) “Other Party” shall have the meaning set forth in Section 5.7.

(n) “Party” shall have the meaning set forth in the preamble to this Services
Agreement.

(o) “Paying Party” shall have the meaning set forth in Section 5.7.

(p) “Provider” shall mean, with respect to any service set forth on Schedule A
or B to this Services Agreement, the Person identified on such Schedule A or B
as providing such service.

(q) “Receipt” shall have the meaning set forth in Section 5.7.

(r) “Receiving Party” shall have the meaning set forth in Section 5.7.

(s) “Recipient” shall mean, with respect to any service set forth on Schedule A
or B to this Services Agreement, the Person identified on such Schedule A or B
as receiving such service.

(t) “Renewal Term” shall have the meaning set forth in Section 4.1.

(u) “Responsible Party” shall have the meaning set forth in Section 5.7.

 

2



--------------------------------------------------------------------------------

(v) “Sales and Service Taxes” shall have the meaning set forth in Section 3.4.

(w) “Separation” shall have the meaning set forth in the recitals to this
Services Agreement.

(x) “Separation Agreement” shall have the meaning set forth in the recitals to
this Services Agreement.

(y) “Service Baseline Period” shall have the meaning set forth in
Section 5.1(d).

(z) “Service Change” shall have the meaning set forth in Section 2.4.

(aa) “Services Agreement” shall have the meaning set forth in the preamble to
this Services Agreement.

(bb) “Term” shall mean the Initial Term and the Renewal Term, if any, or, with
respect to a particular service provided for hereunder, such shorter period as
may be applicable to such service pursuant to the terms of this Services
Agreement or the exercise of a Party’s right of early termination as provided
for herein.

(cc) “To-be-Terminated Service” shall have the meaning set forth in
Section 4.2(b).

(dd) “Apergy” shall have the meaning set forth in the preamble to this Services
Agreement.

(ee) “Apergy Entities” means, collectively, Apergy and its Affiliates that are
listed as Recipients on Schedule A or as Providers on Schedule B.

(ff) “Apergy Provided Services” shall have the meaning set forth in Section 2.2.

1.2 References; Interpretation. References in this Services Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires:

(a) the words “include”, “includes” and “including” when used in this Services
Agreement shall be deemed to be followed by the phrase “without limitation”;

(b) references in this Services Agreement to Articles, Sections and Schedules
shall be deemed references to Articles and Sections of, and Schedules to, this
Services Agreement;

(c) the words “hereof”, “hereby” and “herein” and words of similar meaning when
used in this Services Agreement refer to this Services Agreement in its entirety
and not to any particular Article, Section or provision of this Services
Agreement;

 

3



--------------------------------------------------------------------------------

(d) the words “written request” when used in this Services Agreement shall
include email;

(e) references in this Services Agreement to any time shall be to New York City,
New York time unless otherwise expressly provided herein; and

(f) as described in Section 9.1, to the extent that the terms and conditions of
any Schedule hereto conflict with the express terms of the body of this Services
Agreement, the terms of such Schedule shall control; it being understood that
the Parties intend to include in the Schedules hereto any exceptions to the
general rules described in the body of this Services Agreement and to give full
effect to such exceptions, with respect to the matters expressly set forth
therein.

ARTICLE 2

SERVICES PROVIDED

2.1 Dover Provided Services. Subject to the terms and conditions of this
Services Agreement, commencing as of the Effective Time, the Dover Entities
agree to provide, or cause to be provided, to Apergy, the members of the Apergy
Group and the Apergy Business, as designated by Apergy, the services described
in Schedule A to this Services Agreement (the “Dover Provided Services”).

2.2 Apergy Provided Services. Subject to the terms and conditions of this
Services Agreement, commencing as of the Effective Time, the Apergy Entities
agree to provide, or cause to be provided, to Dover, the members of the Dover
Group and the Dover Business, as designated by Dover, the services described in
Schedule B to this Services Agreement (the “Apergy Provided Services”).

2.3 Omitted Services. If, after the execution of this Services Agreement and
prior to the date that is two months from the date hereof, the Parties determine
that a service provided by or to the Apergy Business as conducted by Apergy or
its Subsidiaries prior to the Separation was inadvertently omitted from the
Schedules to this Services Agreement (an “Omitted Service”), then the Parties
shall negotiate in good faith to agree to the terms and conditions upon which
such services would be added to this Services Agreement, it being agreed that
the charges for such services should be determined on a basis consistent with
the methodology for determining the initial prices provided for herein (i.e.,
sufficient to cover a Provider’s reasonable estimate of its actual costs and, if
applicable, consistent with the prices such Provider would charge to an
Affiliate), in each case without taking into account any profit margin or
projected savings from increased efficiency; provided, however, no Party or
Provider shall be required to provide any Omitted Service pursuant to this
Section 2.3 if (x) it does not, in its reasonable judgment, have adequate
resources to provide such Omitted Service, (y) the provision of such Omitted
Service would significantly disrupt the operation of its business or (z) the
Parties are unable to reach agreement on the terms and conditions applicable to
such Omitted Service.

 

4



--------------------------------------------------------------------------------

2.4 Service Changes. After the execution of this Services Agreement and prior to
the date that is two months from the date hereof, either Party may request that
the other Party modify, alter or adjust the manner in which the other Party
provides services (a “Service Change”). Following the delivery of such request,
the Parties shall negotiate in good faith the terms and conditions of such
Service Change; provided, however, that no Party or Provider shall be required
to agree to a Service Change pursuant to this Section 2.4 if (x) it does not, in
its reasonable judgment, have adequate resources for such Service Change,
(y) the Service Change would significantly disrupt the operation of its business
or (z) the Parties are unable to reach agreement on the terms and conditions
applicable to such Service Change.

2.5 New Services. After the execution of this Services Agreement and prior to
the date that is two months from the date hereof, either Party may request that
the other Party provide an additional or different service that is not an
Omitted Service and that does not constitute a Service Change (a “New Service”).
The other Party shall consider such request in good faith, but nothing in this
Services Agreement shall require the other Party to agree to provide such New
Service. If the other Party consents to providing the requested New Service,
then the Parties shall negotiate in good faith to agree to the terms and
conditions upon which such New Service would be added to this Services
Agreement, it being agreed that the charges for such New Service should be
determined on a basis consistent with the methodology for determining the
initial prices provided for herein (as described in Section 2.3).

2.6 Amendments. If the Parties agree on the fees and other specific terms and
conditions applicable to an Omitted Service, Service Change or New Service, the
Parties shall execute an amendment to this Services Agreement that provides for
the substitution of the relevant Schedule, or additions or supplements to the
relevant Schedule, in order to describe such Omitted Service, Service Change or
New Service, as applicable, and the agreement upon the related fees and other
specific terms and conditions applicable thereto.

ARTICLE 3

COMPENSATION

3.1 Compensation for Dover Provided Services. Subject to Section 3.5, the
compensation for the Dover Provided Services for the duration of the Term shall
be as described for each individual service provided to the Apergy Business as
set forth on Schedule A, or if not set forth on Schedule A, then based on the
actual cost of providing such service as agreed by the Parties from time to
time.

3.2 Compensation for Apergy Provided Services. Subject to Section 3.5, the
compensation for the Apergy Provided Services for the duration of the Term shall
be as described for each individual service provided by the Apergy Business as
set forth on Schedule B, or if not set forth on Schedule B, then based on the
actual cost of providing such service as agreed by the Parties from time to
time.

3.3 Allocation of Certain Expenses.

 

5



--------------------------------------------------------------------------------

(a) In addition to the payment of all compensation provided under Section 3.1 or
Section 3.2, as applicable, each Recipient shall reimburse the applicable
Provider for all reasonable out-of-pocket costs and expenses directly or
indirectly incurred by such Provider or its Affiliates in connection with
providing the applicable services hereunder (including all reasonable
travel-related expenses) to the extent that such costs and expenses are not
reflected in the compensation for such services on Schedule A or Schedule B, as
applicable; provided, however, any such costs and expenses expected to exceed
$1,000 per month (other than routine business travel and related expenses) that
are not consistent with the historical practice between the Parties for any
individual service shall require advance approval of the applicable Recipient.
Any travel-related expenses incurred by a Provider in performing the applicable
services hereunder shall be incurred and charged to the applicable Recipient in
accordance with such Provider’s then applicable business travel policies.

(b) In the event that a Recipient terminates any individual service as
contemplated by Section 4.2 earlier than the expiration of the Initial Term or
the Renewal Term, if applicable, such Recipient shall reimburse the applicable
Provider for any and all out-of-pocket costs and expenses directly or indirectly
incurred by such Provider or any of its Affiliates as a result of such early
termination by such Recipient, including early termination fees and other costs
incurred in order to terminate or reduce the level of services provided by Third
Parties under Contracts with a Provider or any of its Affiliates, which services
are affected by such early termination, and increased or additional costs
associated with continuing any other services, such reimbursement to be due and
payable within five Business Days following such Recipient’s receipt of any
invoice from such Provider with respect to such costs and expenses.

3.4 Taxes.

(a) In addition to the compensation payable to each Provider determined
exclusive of the Taxes payable by each Recipient under this Section 3.4, each
Recipient will pay and be liable for all sales, service, value added, lease,
use, transfer, consumption or similar Taxes levied and measured by: (i) the cost
of services provided to such Recipient under this Services Agreement or
(ii) each Provider’s cost in acquiring property or services used or consumed by
any such Provider in providing services under this Services Agreement (the
“Sales and Service Taxes”). Such Taxes will be payable by the applicable
Recipient to the applicable Provider in accordance with this Section 3.4 or as
otherwise mutually agreed in writing by the Parties and under the terms of the
applicable Law which govern the relevant Sales and Service Tax. Each Recipient’s
obligation to pay Sales and Service Taxes under this Section 3.4 shall be
subject to the receipt of (i) a computation of the Sales and Service Taxes
payable under this Section 3.4 identifying the nature and amount of the goods or
services on which the Sales and Service Tax is assessed and the applicable rate
and (ii) a valid and customary invoice (or other document) under the terms of
applicable Law for each Sales and Service Tax. If a Recipient complies with the
terms of this Section 3.4 regarding the payment of Sales and Service Taxes, it
shall not be liable for any interest, penalties or other charges attributable to
the applicable Provider’s improper filing relating to Sales and Service Taxes or
late payment or failure to remit Sales and Service Taxes to the relevant taxing
authority.

 

6



--------------------------------------------------------------------------------

(b) The Parties acknowledge that each Provider and each Recipient shall pay and
be responsible for their own personal property Taxes and Taxes based on their
own income or profits or assets.

(c) Payments for services or other amounts under this Services Agreement shall
be made net of withholding Taxes, provided, however, that if a Provider
reasonably believes that a reduced rate of withholding applies or such Provider
is exempt from withholding, the applicable Recipient shall only be required to
apply such reduced rate of withholding or not withhold if such Provider provides
such Recipient with evidence reasonably satisfactory to such Recipient that a
reduced rate of or no withholding is required, including rulings or certificates
from, or other correspondence with taxing authorities and tax opinions rendered
by qualified persons, to the extent reasonably requested by such Recipient. Each
Recipient shall promptly remit any amounts withheld to the appropriate taxing
authority, and in the event that such Recipient receives a refund of any amounts
previously withheld from payments to a Provider and remitted, such Recipient
shall surrender such refund to such Provider.

(d) Each Provider and each Recipient shall promptly notify the other of any
deficiency claim or similar notice by a taxing authority with respect to Sales
and Service Taxes payable under this Service Agreement, and of any pending tax
audit or other proceeding relating to Sales and Service Taxes or withholding
with respect to this Service Agreement, and shall afford such party a reasonable
opportunity to participate in any such audit or proceeding affecting its
interests.

3.5 Price Adjustments.

(a) The Parties shall review the respective costs of each Provider providing
services hereunder as of the date that is two months from the date hereof (and
thereafter upon the written request of a Provider (which may not be given more
than once in any 30-day period)). If it is determined in connection with any
such review that a Provider’s cost of providing services hereunder (taken
individually) exceeds by at least ten percent the charge for such service(s),
including because of a significant increase in usage by a Recipient or other
circumstances beyond the reasonable control of such Provider (including events
of Force Majeure), then, upon request of such Provider, such Provider and its
Recipient shall negotiate in good faith to determine an appropriate adjustment
to the then-current prices for such services on a basis consistent with the
methodology for determining the initial prices provided for herein (as described
in Section 2.3).

(b) If the Parties determine (which determination shall be made in good faith)
that the initial prices set forth on the Schedules hereto are not consistent
with the methodology for determining the initial prices as described in
Section 3.5(a), then the Parties shall negotiate in good faith to adjust such
charges in a manner that is consistent with such methodology.

(c) Notwithstanding Section 3.5(a), if a service is being provided by a Provider
to a Recipient hereunder through a Third Party as contemplated by Section 5.4
and such Third Party increases the costs of such service, then such increased
costs (and any corresponding adjustments to Taxes payable or to be withheld in
accordance with Section 3.4) shall be immediately passed along to such Recipient
and reflected in a supplement to Schedule A or Schedule B, as applicable.

 

7



--------------------------------------------------------------------------------

3.6 Terms of Payment; Dispute Resolution; Audits.

(a) Each Provider shall invoice its respective Recipient for the services
provided under Section 3.1 or Section 3.2, as applicable, monthly in advance on
the first calendar day of each month of the Term following the date hereof (or
the first Business Day following each such date). Each Provider shall also
provide invoices to its respective Recipient monthly in arrears for amounts,
such as Sales and Service Taxes and out-of-pocket or other expenses, that are
payable in addition to the fee for the service that was paid in advance pursuant
to the first sentence of this Section 3.6(a). Recipient shall pay Provider (or
its designee) within 30 days after receipt of any of the foregoing invoices. No
Recipient shall withhold any payments to its Provider under this Services
Agreement, and such payments shall be made without any other setoff or
deduction, notwithstanding any dispute that may be pending between them, whether
under this Services Agreement or otherwise (any required adjustment being made
on subsequent invoices). Amounts not paid on or before the date required to be
paid hereunder shall accrue interest at a rate equal to 0.5% per month (or the
maximum legal rate, whichever is lower), calculated for the actual number of
days elapsed, accrued from the date such payment was due hereunder until the
date of the actual receipt of payment. A Provider’s failure to invoice on the
first calendar day of a month for any fees and/or expenses shall not constitute
a waiver of such Provider’s right to subsequently invoice and collect such fees
and expenses.

(b) All amounts due for services rendered pursuant to this Services Agreement
shall be billed and paid in the currency in which the rate for such service is
quoted, as stated herein or as shown on the Schedules hereto.

(c) If there is a dispute between any Recipient and any Provider regarding the
amounts shown as billed to such Recipient on any invoice, such Provider shall
furnish to such Recipient reasonable documentation to substantiate the amounts
billed including listings of the dates, times and amounts of the services in
question where applicable and practicable. Upon delivery of such documentation,
such Recipient and such Provider shall cooperate and use their commercially
reasonable efforts to resolve such dispute among themselves. If such disputing
parties are unable to resolve their dispute within 30 calendar days of the
delivery of such documentation, and such Recipient believes in good faith and
with a reasonable basis that the amounts shown as billed to such Recipient are
inaccurate or are otherwise not in accordance with the terms of this Services
Agreement, then such Recipient shall have the right, at its own expense, to have
any disputed invoice(s) audited as provided in Section 3.6(d).

(d) Any audit pursuant to Section 3.6(c) shall be limited solely to the purpose
of verifying the amounts in dispute and shall be made by an independent
certified public accounting firm selected and paid for by the Recipient
initiating such audit and reasonably satisfactory to the Provider being audited
(such accounting firm, the “Independent Accountants”). Any such audit shall be
reasonably conducted by the Independent Accountants during the normal business
hours of the Provider being audited. Such Provider shall reasonably

 

8



--------------------------------------------------------------------------------

cooperate with the Independent Accountants and shall make available to the
Independent Accountants all applicable cost and other data as may be reasonably
necessary for the sole purpose of verifying the amounts in dispute. The
Independent Accountants shall not disclose any of the underlying data and
information to said Recipient or to any other Person (except as may be required
by Law) and, prior to any such audit the Independent Accountants shall, if
requested by the Provider being audited, enter into a confidentiality agreement
reasonably acceptable to such Provider. The determination of the Independent
Accountants shall be final and binding on the Parties.

ARTICLE 4

TERM AND TERMINATION

4.1 Term. Except as expressly provided otherwise in this Services Agreement, or
with respect to specific services as indicated on the Schedules hereto, the term
of this Services Agreement shall be for an initial period commencing at 12:01
a.m. on the date immediately following the date hereof and ending on January 31,
2019 (the “Initial Term”). Effective between the respective Provider and
Recipient, the Initial Term may be extended for an additional period ending on
the one-year anniversary of the date hereof, or such other period set forth on
Schedule A or Schedule B (the “Renewal Term”) at the request of a Recipient by
written notice from such Recipient to its Provider, with copies to Dover and
Apergy; any such notice shall be made not less than two months prior to the end
of the Initial Term. The obligation of any Recipient to make a payment for
services previously rendered shall not be affected by the expiration of the
Initial Term or Renewal Term and shall survive such expiration and continue
until full payment is made.

4.2 Termination of Individual Services.

(a) Effective between the respective Provider and Recipient, a Recipient may
terminate at any time any individual service provided under this Services
Agreement on a service-by-service basis (and/or location-by-location basis where
an individual service is provided to multiple locations of a Recipient) upon
written notice to such Provider identifying the particular service (or location)
to be terminated and the effective date of termination, which date shall not be
less than 30 days after receipt of such notice unless such Provider otherwise
agrees. The termination of any individual services pursuant to this Section 4.2
shall not affect this Services Agreement with respect to the services not
terminated under this Section 4.2. In addition, effective between the respective
Provider and Recipient, a Provider may terminate at any time any individual
service provided under this Services Agreement upon written notice to its
respective Recipient identifying the particular service to be terminated and the
effective date of termination if the employee that was providing the applicable
service is no longer employed by such Provider (and there is no other employee
employed by such Provider at the time that could reasonably provide such
service).

(b) The Parties acknowledge and agree that (a) there may be interdependencies
among the services being provided under this Services Agreement; (b) upon the
request of either Party, the Parties shall cooperate and act in good faith to
determine whether (i) any such interdependencies exist with respect to the
particular service that a Party is seeking

 

9



--------------------------------------------------------------------------------

to terminate pursuant to Section 4.2(a) (the “To-be-Terminated Service”) and
(ii) in the case of such termination, the Provider’s ability to provide a
particular service in accordance with this Services Agreement would be
materially and adversely affected by such termination of another service (the
“Adversely Affected Service”); and (c) in the event that the Parties have
determined that such interdependencies exist and such termination would
materially and adversely affect the Provider’s ability to provide a particular
service in accordance with this Services Agreement, the Parties shall negotiate
in good faith to amend the Schedules hereto with respect to such Adversely
Affected Service, which amendment shall be consistent with the terms of
comparable services. If, after such negotiations, the Parties are unable to
agree on an amendment with respect to the Adversely Affected Service, the
dispute between the Parties shall be resolved in accordance with the terms of
Section 9.13, and the Provider’s obligation to provide, and the Recipient’s
obligation to pay for, the To-be-Terminated Service and the Adversely Affected
Service shall continue until the resolution of such dispute.

4.3 Termination of Agreement. This Services Agreement shall terminate on the
earliest to occur of (a) a date mutually agreed in writing by the Parties,
(b) the latest date on which any service is to be provided as indicated on
Schedule A and Schedule B, (c) the date on which the provision of all services
has terminated pursuant to Section 4.2 and (d) the date on which this Services
Agreement is terminated in its entirety pursuant to Section 4.4.

4.4 Breach of Agreement. If either Party (or member of its respective Group)
shall materially breach any of its obligations under this Services Agreement,
including any failure to perform any services or to make payments when due, and
such breach is not cured within 30 days after the breaching Party receives
written notice thereof from the non-breaching Party, the non-breaching Party may
(i) terminate this entire Services Agreement, including the provision of all
services pursuant hereto, immediately by providing written notice of termination
or (ii) terminate the individual services that are subject to such material
breach, immediately by providing notice of such selective termination and
identifying the particular services to be so terminated; provided that the
non-breaching Party shall not be entitled to terminate this Services Agreement
or any individual services, as applicable, if, as of the end of such 30-day
period, there remains a good faith dispute between the Parties (undertaken in
accordance with Section 9.13) as to whether the other Party (or member of its
Group) materially breached this Services Agreement or has cured the applicable
breach. If the non-breaching Party decides to terminate individual services in
accordance with this Section 4.4 (rather than the entire Services Agreement),
such termination of such individual services pursuant to this Section 4.4 shall
not affect this Services Agreement with respect to the services not terminated
under this Section 4.4. The failure of a Party to exercise its rights hereunder
with respect to a breach by the other Party (or member of its Group) shall not
be construed as a waiver of such rights nor prevent such Party from subsequently
asserting such rights with regard to the same or similar defaults.

4.5 Effect of Termination. Upon the termination of any service pursuant to this
Services Agreement, the Provider of such terminated service shall have no
further obligation to provide such terminated service. In the event of (a) a
termination or expiration of this Services Agreement in its entirety, each
Provider shall be entitled to all outstanding amounts due from the applicable
Recipient for the provision of services rendered through the date of termination
or otherwise payable hereunder or (b) a partial termination of this Services
Agreement with respect to individual services in accordance with Section 4.2 or
clause (ii) of Section 4.4, the Provider(s)

 

10



--------------------------------------------------------------------------------

that were providing the services that are so terminated shall be entitled to all
outstanding amounts due from the relevant Recipient(s) of such terminated
services for the provision of such services rendered through the date of the
termination of such individual service or otherwise payable hereunder. This
Section 4.5, Section 5.6, Article 1, Article 7, Article 8 and Article 9 shall
survive any termination or expiration of this Services Agreement.

ARTICLE 5

CERTAIN COVENANTS

5.1 Standard of Services.

(a) Each Provider shall perform the services that it is required to provide to
its respective Recipient(s) under this Services Agreement in substantially the
same nature, quality, standard of care and service levels at which the same or
similar services were performed by or on behalf of Dover or any of its
Subsidiaries to Dover or any of its Subsidiaries prior to the Distribution Date.
The Parties acknowledge and agree that each Provider (and each member of its
Group) makes no representations or warranties (including warranties of
merchantability or fitness for a particular use or purpose or the
non-infringement of any Intellectual Property rights of Third Parties) or
guarantees of any kind, express or implied, either in fact or by operation of
law, by statute or otherwise, with respect to any services provided hereunder
and that the services to be provided hereunder are furnished “as is,” “where
is,” with all faults. Each Party specifically disclaims any other warranties,
whether written or oral, or express or implied, including any warranty of
quality, merchantability, or fitness for a particular use or purpose or
non-infringement of any Intellectual Property rights of Third Parties.

(b) Nothing in this Services Agreement shall require a Provider to perform or
cause to be performed any service to the extent the Provider reasonably believes
such performance would constitute (i) a violation of applicable Laws or any code
of conduct applicable to such Provider or (ii) a breach, violation or
infringement of, or a default under, any existing Contract with a Third Party.
If a Provider is or becomes aware of any such restriction on such Provider, such
Provider shall promptly send a notice to its respective Recipient of any such
restriction. The Parties each agree to cooperate in good faith and use
commercially reasonable efforts to obtain any necessary Third Party consents
required under any existing Contract with a Third Party to allow each Provider
to perform or cause to be performed any service in accordance with the standards
set forth in this Section 5.1. Any costs and expenses incurred by any Party or
any of its Subsidiaries in connection with obtaining any such Third Party
consent that is required to allow a Provider to perform or cause to be performed
any service shall be the responsibility of the respective Recipient. If, with
respect to a service, the Parties, despite the use of such commercially
reasonable efforts, are unable to obtain a required Third Party consent or the
performance of such service by a Provider would continue to constitute a
violation of applicable Laws or any code of conduct applicable to such Provider,
such Provider shall use commercially reasonable efforts in good faith to provide
such services in a manner as closely as possible to the standards described in
this Section 5.1 that would apply absent the exception set forth in the first
sentence of this Section 5.1(b).

 

11



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Services Agreement to the contrary, a
Provider shall have the right to limit any service in the event a Provider
determines after prior consultation with the applicable Recipient, in such
Provider’s reasonable discretion, that such service creates an unacceptable
safety, liability or data security risk to such Provider or any of its
Affiliates; provided that if a Provider does so limit the provision of such
service, the applicable Recipient shall have no obligation to pay for any such
service to the extent not rendered by such Provider. As of the Effective Date,
the Parties are not actually aware of any risk described in this Section 5.1(c)
that would have been reasonably expected to cause a Provider to limit a service
pursuant to this Section 5.1(c).

(d) Nothing in this Services Agreement shall require a Provider to (i) render
services in a manner or method different from the manner or method utilized by
Providers in performing the services hereunder; (ii) make any change or addition
that would require (to be determined in the Provider’s sole discretion) any
expenditure of additional capital, any expansion or modification to facilities,
or any acquisition of additional equipment or software, (iii) make any changes
to a Provider’s applications to support a Recipient’s business processes or
otherwise or (iv) make any efforts, in each case beyond commercially reasonable
efforts, to provide the services hereunder.

5.2 Transition From Services. It is the express intent of the Parties and the
members of their respective Groups that, notwithstanding the terms or schedules
for performance of services hereunder, the performance of services are expected
to be terminated as soon as possible. Consequently, unless the Parties mutually
agree otherwise, each Recipient agrees to use commercially reasonable efforts to
reduce or eliminate its dependency on each service provided by each Provider as
soon as reasonably practicable, but in any event before the end of the service
Term for such service. The Parties will cooperate (acting in good faith and
using reasonable commercial efforts) to effect a smooth and orderly transition
of the services provided hereunder from the Providers to the respective
Recipients.

5.3 Points of Contact. Each Provider and its respective Recipient has named a
point of contact as set forth on Schedules A and B. Such points of contact shall
be responsible for the implementation of this Services Agreement between the
respective Provider and its Recipient, including resolution of any issues which
may arise during the performance hereunder on a day to-day basis.

5.4 Personnel. Each Provider, in providing the services, as it deems necessary
or appropriate in its sole discretion, may (a) use the personnel of such
Provider or its Affiliates (it being understood that such personnel can perform
the services on behalf of such Provider on a full-time or part-time basis, as
determined by such Provider or its Affiliates) and (b) employ the services of
Third Parties to the extent such third party services are routinely utilized to
provide similar services to other businesses of such Provider or are reasonably
necessary for the efficient performance of any such services. In performing the
services, employees and representatives of a Provider shall be under the
direction, control and supervision of such Provider (and not its respective
Recipient) and such Provider shall have the sole right to exercise all authority
with respect to the employment (including termination of employment), assignment
and compensation of such employees and representatives (it being understood that
no Recipient has any right hereunder to require that any Provider perform the
services hereunder with specifically identified

 

12



--------------------------------------------------------------------------------

employees and that the assignment of employees to perform such services shall be
determined in the sole discretion of the applicable Provider). In addition, no
Provider shall be required to provide any service to the extent the provision of
such service requires such Provider to hire any additional employees or maintain
the employment of any specific employee.

5.5 Further Assurances. From time to time after the date hereof, without further
consideration, each Party shall use commercially reasonable efforts to take, or
cause to be taken, all appropriate action, do or cause to be done all things
reasonably necessary, proper or advisable under applicable Laws, and execute and
deliver such documents as may be required or appropriate to carry out the
provisions of this Services Agreement and to consummate, perform and make
effective the transactions contemplated hereby.

5.6 Title to Intellectual Property. Except as expressly provided for under the
terms of this Services Agreement, each Recipient acknowledges that it shall
acquire no right, title or interest (including any license rights or rights of
use) in any Intellectual Property which is owned, licensed or otherwise used by
any Provider or any of their respective Affiliates or any Third Party, if
applicable, by reason of the provision or receipt of the services provided
hereunder. Each Recipient agrees not to remove or alter any copyright,
trademark, confidentiality or other proprietary notices that appear on any
Intellectual Property owned, licensed or used by any Provider or any of their
respective Affiliates or any Third Party, if applicable, and each Recipient
agrees to reproduce any such notices on any and all copies thereof. Each
Recipient agrees not to attempt to decompile, translate, reverse engineer or
disassemble any Intellectual Property owned, licensed or used by any Provider or
their respective Affiliates or any Third Party, if applicable, and a Recipient
shall promptly notify its respective Provider of any such attempt, including by
any employee or representative of such Recipient or by any Third Party, of which
such Recipient becomes aware.

5.7 Certain Disbursements/Receipts. The Parties hereto contemplate that, from
time to time on or after the Effective Time, a member of a Party’s Group (any
such member, the “Paying Party”), as a convenience to a member of the other
Party’s Group (the “Responsible Party”), in connection with the transactions
contemplated by this Services Agreement, may make certain payments that are
properly the responsibility of the Responsible Party (any such payment made, a
“Disbursement”). Similarly, from time to time on or after the Effective Time, a
member of a Party’s Group (any such member, the “Receiving Party”) may receive
from Third Parties certain payments to which a member of the other Party’s Group
is entitled (the “Other Party”, and any such payment received, a “Receipt”).
Accordingly, with respect to Disbursements and Receipts (each of which shall be
subject to Section 3.4), the Parties hereto agree as follows.

(a) Disbursements.

(i) A Paying Party may request reimbursement for Disbursements made by check
within seven Business Days after notice of such Disbursement has been given to
the Responsible Party in writing and with mutually acceptable supporting
documentation.

(ii) In case of a Disbursement by wire, if notice in writing and with mutually
acceptable supporting documentation has been given by 2 p.m. of the

 

13



--------------------------------------------------------------------------------

Responsible Party’s local time at least one Business Day prior to the payment of
such Disbursement, the Responsible Party shall reimburse the Paying Party for
the amount of such payment (in the local currency equivalent paid by the Paying
Party) on the date the Disbursement is made by the Paying Party. If notice as
provided above has not been given prior to the payment of such Disbursement, the
Responsible Party shall reimburse the Paying Party for the amount of such
payment (in the local currency equivalent paid by the Paying Party) within three
Business Days after receipt by the Responsible Party of such notice from the
Paying Party.

(b) Receipts. A Receiving Party shall remit Receipts to the Other Party (in the
same currency as such payment is received) within three Business Days of receipt
thereof.

(c) Certain Exceptions. Notwithstanding anything to the contrary set forth
above, if, with respect to any particular transaction(s), it is impossible or
impracticable under the circumstances to comply with the procedures set forth in
subsections (a) and (b) of this Section 5.7 (including the time periods
specified therein), the Parties will cooperate to find a mutually agreeable
alternative that will achieve substantially similar economic results from the
point of view of the Paying Party or the Other Party, as the case may be;
provided, however, that if a Receiving Party cannot comply with the procedures
set forth in subsection (b) of this Section 5.7 because it does not become aware
of a Receipt on behalf of the Other Party in time, such Receiving Party shall
remit such Receipt (without interest thereon) to the Other Party within 24 hours
after it becomes aware of such Receipt.

5.8 Recipient Obligations. To the extent reasonably required to perform the
services and during normal working hours, with advance notice and subject to the
Recipients’ site safety rules, the Recipients shall (at their own expense)
provide the Providers’ personnel, agents or contractors and the supervisors of
such personnel with reasonable and timely access to the Recipients’ office
space, plants, equipment, information, premises, personnel, power,
telecommunications systems and circuits, computer systems, software and any
other areas and equipment. Without limiting the foregoing, the Recipients shall
make accessible to the Providers, as needed, the Recipients’ key users and other
Recipient personnel responsible for the execution, maintenance and enhancement
of processes relating to the services.

ARTICLE 6

FORCE MAJEURE

6.1 Force Majeure. No Provider (or any Person acting on its behalf) shall bear
any responsibility or Liability for any losses arising out of any delay,
hindrance, frustration, inability to perform or interruption of its performance
of, obligations under this Services Agreement due to any acts or omissions of
its respective Recipient or due to events beyond its reasonable control
(hereinafter referred to as “Force Majeure”) including acts of God, acts of a
Governmental Entity, acts of a state or public enemy, acts of war or terrorism,
riots, floods, fires, earthquakes, storms, severe or adverse weather conditions,
epidemics, explosions, accidents, civil commotion, insurrection, labor shortages
or other difficulties, lack of or shortage of electrical power, malfunctions or
breakdowns of equipment or software programs, inability to obtain equipment,
fuel or other materials, voluntary or involuntary compliance with any Law or

 

14



--------------------------------------------------------------------------------

recommendation or request of any Governmental Entity or any other cause beyond
the reasonable control of the Party (or member of its Group or Third Party
acting on its behalf) whose performance is affected by the Force Majeure event.
In such event, the obligations hereunder of such Provider in providing such
service, and the obligations of its respective Recipient to pay for any such
service, shall be postponed for such time as its performance is suspended or
delayed on account thereof. If a Force Majeure event occurs that has an effect
on the ability of a Provider to perform its obligations under this Services
Agreement, then such Provider shall give prompt written notice to its respective
Recipient identifying the nature of the Force Majeure event and the manner in
which services will be affected.

ARTICLE 7

INDEMNITY

7.1 Indemnity.

(a) Determination of the suitability of any services provided hereunder for the
use contemplated by Recipients is the sole responsibility of Recipients, and
Providers will have no responsibility in connection therewith. The Recipients
assume all risk and liability arising from or relating to their use of and
reliance upon the services. The liability of any Provider and its Affiliates and
their respective officers, employees, directors, agents and other
representatives with respect to this Services Agreement, for any act or failure
to act in connection with this Services Agreement, or in connection with the
performance, delivery, provision or use of any service provided under this
Services Agreement, whether in contract, tort (including negligence or strict
liability) or otherwise, shall be limited to the Indemnifiable Losses of the
applicable Recipient arising from such Provider’s willful misconduct or gross
negligence; provided that in no event shall the liability exceed the fees
previously paid to such Provider by such Recipient in respect of the service
from which such liability flows, or to the extent the liability arises out of a
Provider breaching this Services Agreement by not providing the services (or
level of services) required hereunder, then the liability shall not exceed the
higher of the fees previously paid to such Provider by such Recipient in respect
of the service from which such liability flows or the amount that such Provider
would have been paid by such Recipient for such services for the agreed-upon
term of such services (not to exceed six months from the date hereof); provided
further that for purposes of this Section 7.1(a), “fees” shall include only the
amounts collected and retained by the applicable Provider and shall be
exclusive, in each case, of any Third Party costs or fees passed through by the
applicable Provider. Notwithstanding the foregoing, the limitations in this
Section 7.1(a) shall not apply in respect of any liability arising out of or in
connection with either Party’s breaches of confidentiality under Article VIII.

(b) Each Recipient hereby agrees to indemnify its respective Provider and
Affiliates thereof and their respective representatives from any and all
Indemnifiable Losses resulting from an Action relating to such Provider’s
conduct in connection with the provision of services to such Recipient under
this Services Agreement (including reasonable attorneys’ fees and expenses of
investigation, which fees and expenses shall be paid as incurred) except to the
extent such Indemnifiable Losses arise out of the willful misconduct or gross
negligence of such Provider or any of its representatives. Subject to the
limitations set forth in this Services Agreement, including Section 7.1(a), each
Provider hereby agrees to indemnify its respective

 

15



--------------------------------------------------------------------------------

Recipient and Affiliates thereof from any and all Indemnifiable Losses to the
extent resulting from an Action relating to such Provider’s willful misconduct
or gross negligence in connection with the provision of services to such
Recipient under this Services Agreement. The procedures for indemnification set
forth in Sections 6.4 and 6.5 of the Separation Agreement shall govern any and
all claims for indemnification under this Services Agreement. The Persons
entitled to indemnification pursuant to the foregoing shall be third party
beneficiaries of the rights to indemnification described in this Section 7.1(b).
The Parties hereby agree to the insurance-related matters described in Annex A
to Schedule A.

(c) Notwithstanding anything to the contrary contained in this Services
Agreement, no Party, Provider, Recipient or any of their respective Affiliates
or representatives shall be liable for any special, indirect, incidental,
exemplary, punitive, consequential, remote, speculative or similar damages
(including loss of profits or revenue, loss of business, interruption of
business or otherwise) with respect to its performance or nonperformance
hereunder, or the provision of or failure to provide any service hereunder,
whether such damages or other relief are sought based on breach of contract,
negligence, strict liability or any other legal or equitable relief, and each
Party hereby waives on behalf of itself, its Affiliates and its representatives
any claim for such damages.

(d) EACH PARTY, IN ITS CAPACITY AS A RECIPIENT, ACKNOWLEDGES (ON BEHALF OF
ITSELF AND THE RECIPIENTS THAT ARE MEMBERS OF ITS GROUP) THAT (I) THE PROVIDERS
ARE NOT COMMERCIAL PROVIDERS OF THE SERVICES PROVIDED HEREIN AND ARE PROVIDING
THE SERVICES AS AN ACCOMMODATION AND AT A COST TO THE APPLICABLE RECIPIENT IN
CONNECTION WITH THE SEPARATION AND (II) THIS SERVICES AGREEMENT IS NOT INTENDED
BY THE PARTIES TO HAVE ANY APPLICABLE PROVIDER MANAGE AND OPERATE THE APERGY
BUSINESS OR DOVER BUSINESS, AS APPLICABLE, IN LIEU OF THE APPLICABLE RECIPIENT.
THE PARTIES AGREE THAT THE FOREGOING SHALL BE TAKEN INTO CONSIDERATION IN ANY
CLAIM MADE UNDER THIS SERVICES AGREEMENT.

ARTICLE 8

CONFIDENTIALITY

8.1 Notwithstanding any termination of this Services Agreement, from and after
the Effective Time until the date that is five years after the date of
termination of the Services Agreement, the Parties shall hold, and shall cause
each of their respective Subsidiaries to hold, and shall each cause their
respective directors, officers, employees, agents, consultants, advisors,
accountants, attorneys, or other representatives to hold, in strict confidence,
and not to disclose or release or, except as otherwise permitted by this
Services Agreement, use, including for any ongoing or future commercial purpose,
without the prior written consent of the Party to whom the Confidential
Information relates (which consent may be withheld in such Party’s sole and
absolute discretion, except where disclosure is required by applicable Law), any
and all Confidential Information concerning the other Party (and the members of
its respective Group and Business); provided, that the Parties may disclose, or
may permit disclosure of, Confidential Information (i) to their respective
employees or agents (including, in the case of any Provider,

 

16



--------------------------------------------------------------------------------

any Third Party engaged to provide the services hereunder) or consultants who
have a need to know such Confidential Information for the purpose of this
Services Agreement and are informed of their obligation to hold such information
confidential to the same extent as is applicable to the Parties and in respect
of whose failure to comply with such obligations, the applicable Party will be
responsible, (ii) if the Parties or any of their respective Subsidiaries are
required or compelled to disclose any such Confidential Information by judicial
or administrative process or by other requirements of Law or stock exchange rule
or (iii) as necessary in order to permit a Party to prepare and disclose its
financial statements in connection with any regulatory filings or Tax Returns;
provided further, that each Party (and members of its Group as necessary) may
use, or may permit use of, Confidential Information of the other Party in
connection with such first Party performing its obligations, or exercising its
rights, under this Services Agreement. Notwithstanding the foregoing, in the
event that any demand or request for disclosure of Confidential Information is
made pursuant to clause (ii) above, each Party, as applicable, shall promptly
notify (to the extent permitted by applicable Law) the other of the existence of
such request or demand and shall provide the other a reasonable opportunity to
seek an appropriate protective order or other remedy, which such Parties will
cooperate in obtaining to the extent reasonably practicable. In the event that
such appropriate protective order or other remedy is not obtained, the Party
that faces the disclosure requirement shall furnish, or cause to be furnished,
only that portion of the Confidential Information that is legally required to be
disclosed and shall take commercially reasonable steps to ensure that
confidential treatment is accorded such Confidential Information.

8.2 Notwithstanding anything to the contrary set forth herein, the Parties shall
be deemed to have satisfied their obligations hereunder with respect to
Confidential Information if they exercise at least the same degree of care that
applies to Dover’s confidential and proprietary information pursuant to policies
in effect as of the Effective TimeUpon the written request of a Party, the other
Party shall take commercially reasonable actions to promptly (i) deliver to such
requesting Party all original Confidential Information (whether written or
electronic) concerning such requesting Party and/or its Subsidiaries and (ii) if
specifically requested by such requesting Party, destroy any copies of such
Confidential Information (including any extracts therefrom); provided, that such
first Party may retain one copy of such Information to the extent required by
applicable Law or professional standards, and shall not be required to destroy
any such Information located in back-up, archival electronic storage. Upon the
written request of such requesting Party, the other Party shall cause one of its
duly authorized officers to certify in writing to such requesting Party that the
requirements of the preceding sentence have been satisfied in full.

ARTICLE 9

MISCELLANEOUS

9.1 Complete Agreement; Construction. This Services Agreement, the Separation
Agreement and the other Ancillary Agreements, and the exhibits, schedules and
annexes hereto and thereto, shall constitute the entire agreement between the
Parties with respect to the subject matter hereof and thereof and shall
supersede all previous negotiations, commitments and writings with respect to
such subject matter. In the event of any conflict between the terms and
conditions of the body of this Services Agreement and

the terms and

 

17



--------------------------------------------------------------------------------

conditions of any Schedule, the terms and conditions of such Schedule shall
control. Notwithstanding anything to the contrary in this Services Agreement,
the Separation Agreement or any other Ancillary Agreement, in the case of any
conflict between the provisions of the Separation Agreement and the provisions
of any Ancillary Agreement, the provisions of the Separation Agreement shall
control; provided, however, that in relation to (i) any matters concerning
Taxes, the Tax Matters Agreement shall prevail over the Separation Agreement and
any other Ancillary Agreement, (ii) any matters governed by the Employee Matters
Agreement, the Employee Matters Agreement shall prevail over the Separation
Agreement or any other Ancillary Agreement and (iii) the provision of support
and other services after the Effective Time by the Apergy Group to the Dover
Group, and vice versa, this Services Agreement shall prevail over the Separation
Agreement or any other Ancillary Agreement.

9.2 Counterparts. This Services Agreement may be executed in more than one
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each Party and delivered to the other Party. Execution of this Services
Agreement or any other documents pursuant to this Services Agreement by
facsimile or other electronic copy of a signature shall be deemed to be, and
shall have the same effect as, an original signature.

9.3 Survival of Agreements; Performance. Except as otherwise contemplated by
this Services Agreement, all covenants and agreements of the Parties contained
in this Services Agreement shall survive the Effective Time and remain in full
force and effect in accordance with their applicable terms. Each Party shall
cause to be performed, and hereby guarantees the performance of, all actions,
agreements and obligations set forth herein to be performed by any Affiliate of
such Party, and with respect to any services to be provided hereunder by a
Provider through a Third Party, the applicable Provider shall use commercially
reasonable efforts to enforce any rights that such Provider has against such
Third Party to the extent necessary to ensure that such Third Party performs
such services in accordance with the terms of this Services Agreement.

9.4 Notices. All notices, requests, claims, demands and other communications
under this Services Agreement shall be in writing and shall be given or made
(and shall be deemed to have been duly given or made upon receipt unless the day
of receipt is not a Business Day, in which case it shall be deemed to have been
duly given or made on the next Business Day) by delivery in person, by overnight
courier service, by e-mail or facsimile with receipt confirmed or by registered
or certified mail (postage prepaid, return receipt requested). For purposes of
the giving of notice, Recipients and Providers shall be notified at the
addresses listed on the Schedules hereto and Dover and Apergy shall be notified
at the addresses listed below (which a Party may change by giving notice to the
other Party in accordance with this Section 9.4):

If to Dover:

Dover Corporation

3005 Highland Parkway

Downers Grove, Illinois 60515

Attn: Ivonne M. Cabrera

Facsimile: (630) 743-2670

E-Mail: [email address]

 

18



--------------------------------------------------------------------------------

If to Apergy:

Apergy Corporation

2445 Technology Forest Blvd., Building 4, Floor 12

The Woodlands, Texas 77381

Attn: Julia Wright

E-Mail: [email address]

9.5 Waivers. No waiver by any Party of any provision of this Services Agreement
shall be effective unless explicitly set forth in writing and executed by the
Party so waiving. The failure of any Party to require strict performance by any
other Party of any provision in this Services Agreement (or the waiver of a
breach of any provisions of this Services Agreement) will not waive or diminish
that Party’s right to demand strict performance thereafter of that or any other
provision hereof or otherwise operate or be construed as a waiver of any other
or subsequent breach.

9.6 Amendments. This Services Agreement may not be modified or amended except by
an agreement in writing signed by each of the Parties.

9.7 Successors and Assigns.

(a) The provisions of this Services Agreement and the obligations and rights
hereunder shall be binding upon, inure to the benefit of and be enforceable by
(and against) the Parties and their respective successors (by merger,
acquisition of assets or otherwise) and permitted transferees and assigns to the
same extent as if such successor or permitted transferees and assigns had been
an original party to this Services Agreement. Notwithstanding the foregoing,
this Services Agreement shall not be assignable, in whole or in part, by any
Party without the prior written consent of the other Party, and any attempt to
assign any rights or obligations arising under this Services Agreement without
such consent shall be null and void; provided that (i) a Dover Entity may assign
any or all of its rights and obligations under this Services Agreement to a
direct or indirect Subsidiary of Dover and an Apergy Entity may assign any or
all of its rights and obligations under this Services Agreement to a direct or
indirect Subsidiary of Apergy, in each case, for so long as they remain such;
provided that no such assignment shall relieve any Party of any of its
obligations hereunder and (ii) a Party may assign this Services Agreement in
whole in connection with a bona fide Third Party merger transaction in which
such Party is not the surviving entity or the sale by such Party of all or
substantially all of its Assets, and upon the effectiveness of such assignment
under this clause (ii) the assigning Party shall be released from all of its
obligations under this Services Agreement if the surviving entity of such merger
or the transferee of such Assets shall agree in writing, in form and substance
reasonably satisfactory to the other Party, to be bound by the terms of this
Services Agreement as if named as a “Party” hereto.

 

19



--------------------------------------------------------------------------------

(b) If any Provider or Recipient is not a party to this Services Agreement,
then, at the request of any Party hereto, the other Party shall cause such
Provider or Recipient, as applicable, to become a party hereto by executing and
delivering a counterpart hereof agreeing to be bound as a Provider or Recipient,
as applicable, hereunder. The failure of any Person that is receiving benefits
or has obligations hereunder to execute a counterpart hereof shall not affect
the enforceability of this Services Agreement against such Person or against any
other Party hereto.

9.8 Third Party Beneficiaries. Except as specifically provided in this Services
Agreement, this Services Agreement is solely for the benefit of the Parties and
their respective Affiliates after the Effective Time and their permitted
successors and assigns, and is not intended to confer upon any Person except the
Parties and their respective Affiliates after the Effective Time, and their
permitted successors and assigns, any rights or remedies hereunder; and there
are no other third-party beneficiaries of this Services Agreement and this
Services Agreement should not be deemed to confer upon Third Parties any remedy,
claim, liability, reimbursement, cause of action or other right in excess of
those existing without reference to this Services Agreement.

9.9 Title and Headings. Titles and headings to Sections and Articles are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Services Agreement.

9.10 Schedules. The Schedules attached hereto are incorporated herein by
reference and shall be construed with and as an integral part of this Services
Agreement to the same extent as if the same had been set forth verbatim herein.

9.11 Governing Law. This Services Agreement shall be governed by and construed
in accordance with the internal Laws, and not the Laws governing conflicts of
Laws (other than Sections 5-1401 and 5-1402 of the New York General Obligations
Law), of the State of New York.

9.12 Consent to Jurisdiction. Subject to the provisions of Article VIII of the
Separation Agreement, each of the Parties irrevocably submits to the exclusive
jurisdiction of (a) the Supreme Court of the State of New York, New York County,
and (b) the United States District Court for the Southern District of New York
(the “New York Courts”), for the purposes of any Action to compel arbitration or
for provisional relief in aid of arbitration in accordance with Article VIII of
the Separation Agreement or for provisional relief to prevent irreparable harm,
and to the non-exclusive jurisdiction of the New York Courts for the enforcement
of any award issued thereunder. Each of the Parties further agrees that service
of any process, summons, notice or document by United States registered mail to
such Party’s respective address set forth in Section 9.4 shall be effective
service of process for any Action in the New York Courts with respect to any
matters to which it has submitted to jurisdiction in this Section 9.12. Each of
the Parties irrevocably and unconditionally waives any objection to the laying
of venue of any Action arising out of this Services Agreement or the
transactions contemplated hereby in the New York Courts, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such Action brought in any such court has been brought in an
inconvenient forum.

 

20



--------------------------------------------------------------------------------

9.13 Dispute Resolution; Continuation of Services Pending Outcome of Dispute.
Except with respect to disputes covered by Sections 3.6(c) and 3.6(d), the
resolution of any dispute between the Parties with respect to this Services
Agreement shall be governed by the provisions of the Separation Agreement with
respect to the resolution of disputes, including the provisions of Article VIII
of the Separation Agreement. Notwithstanding the existence of any dispute
between the Parties, no Provider shall discontinue the supply of any service
provided for herein, unless so provided in an arbitral determination that the
respective Recipient is in default of obligation under this Services Agreement.

9.14 Specific Performance. The Parties agree that irreparable damage would occur
in the event that the provisions of this Services Agreement were not performed
in accordance with their specific terms. Accordingly, subject to Section 9.13 it
is hereby agreed that the Parties shall be entitled to (i) an injunction or
injunctions to enforce specifically the terms and provisions hereof in any
arbitration in accordance with Article VIII of the Separation Agreement,
(ii) provisional or temporary injunctive relief in accordance therewith in any
New York Court, and (iii) enforcement of any such award of an arbitral tribunal
or a New York Court in any court of the United States, or any other any court or
tribunal sitting in any state of the United States or in any foreign country
that has jurisdiction, this being in addition to any other remedy or relief to
which they may be entitled.

9.15 Waiver of Jury Trial . SUBJECT TO SECTIONS 9.12, 9.13 AND 9.14, EACH OF THE
PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY COURT PROCEEDING
PERMITTED HEREUNDER. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS SEPARATION AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
SEPARATION AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.15.9.16 Severability. In the event any one
or more of the provisions contained in this Services Agreement should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby, and the Parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

9.17 Construction. The Parties have participated jointly in the negotiation and
drafting of this Services Agreement. This Services Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

9.18 Authorization. Each of the Parties hereby represents and warrants that it
has the power and authority to execute, deliver and perform this Services
Agreement, that this Services Agreement has been duly authorized by all
necessary corporate action on the part of such Party, that this Services
Agreement constitutes a legal, valid and binding obligation of each such Party
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting creditors’ rights generally and general equity principles.

 

21



--------------------------------------------------------------------------------

9.19 Independent Contractors. The Parties each acknowledge that they are
separate entities, each of which has entered into this Services Agreement for
independent business reasons. The relationships of the Parties hereunder (and
the respective Providers and Recipients) are those of independent contractors
and nothing contained herein shall be deemed to create a joint venture,
partnership or any other relationship. Employees performing services hereunder
do so on behalf of, under the direction of, and as employees of, the Provider,
and the Recipient shall have no right, power or authority to direct such
employees.

[SIGNATURE PAGES FOLLOW]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized officers or representatives of the
parties hereto have duly executed this Services Agreement as of the date first
written above.

 

DOVER CORPORATION By:  

/s/ Ivonne M. Cabrera

  Name: Ivonne M. Cabrera   Title:   Senior Vice President, General  
            Counsel & Secretary



--------------------------------------------------------------------------------

APERGY CORPORATION By:  

/s/ Julia Wright

  Name: Julia Wright   Title:   Senior Vice President, General  
            Counsel and Secretary